DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hermans [US 5,221,919] in view of Schilz et al. [US 2016/0138976; Schilz] and further in view of Harrison [US 5,576,972].

Per claim 1.  Hermans discloses a device comprising: 
monitoring unit comprises a sensor 16 and a status indicator 23 that changes from an unoccupied illumination to an occupied illumination responsive to detection via the sensor of human presence in a region [Fig. 6, Abstract and col. 4, lines 38-46 and col. 5, lines 15-32], Hermans shows at [Fig. 2 and 14, col. 7, lines 51-67 and col. 8, lines 20-31], the sensor 17a or 16 emitted infrared signals to different angles, except for not explicitly mention the monitor unit, logic that partitions a field of view of the sensor into sub- regions of the region wherein each of the sub-regions corresponds to a human occupy-able station in a room, and a status indicator for each of the sub-regions.
Schilz discloses a presence detector 100 comprises an infrared sensor 102, a plurality of lens 104 each individual lens directs into a plurality corresponding zones (322a-322d), the presence of a person occupied at zone 322b can be detected and the light would be turn on at the detected zone [Figs. 4-5 and para. 64-66] that each of the monitoring zones can be a monitoring of sub-regions within a work space area (e.g. room) and the occupant ca be detected at any of the sub-regions or zones. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the sub-regions corresponds to a human occupy-able station in the room and a status indicator for each of the sub-regions that taught by Schilz to the system of Hermans, for the benefit of accuracy, because person can move from one sub-region to another sub-region and that each sub-region is a small proximity from each other that the person can be detected at any adjacent sub-region or zone. 
Hermans does not explicitly mention that the monitor unit is coupled to a pole, which comprises a stand and a base.  
 Harrison teaches a monitoring unit (sensors 11-16) can be mounted at any appropriated places (e.g. ceiling, wall and tripod pole) [Figs. 3A-3D and 9D, col. 7, lines 27-40] sensor can be mounted on the pole with a base (e.g. tripod 906) [see Fig. 9B and col. 10, lines 57-67].  Thus, the monitoring unit can be coupled to any suitable object for monitoring the presence of human, including the pole.  It would have been obvious to one having ordinary skills in the art before the effective date of the claimed invention, to mount the monitoring unit on the pole as taught by Harrison to the system of Hermans and Schilz above, for the advantage of convenience, since the pole is portable and easy to move from one place to another place to detect certain region or direction as user desired.  

Per claim 3. Hermans and the combination made obvious above, Hermans further shows four infrared detectors 17, each to be directed towards the ones of the lens arms 96 that are diagonally positioned relative to the sides and ends of the sensor 16 [Figs. 1-2 and 9, col. 7, lines 32-67], that constitutes of a multiple sensors, wherein each of the sensors comprises a corresponding field of view, since each of sensor is projected at different direction in the room. 

Per claim 7.  Hermans and the combination made obvious above, whereas the monitoring unit can be mounted on the tripod pole for sensing the presence of human, except for not explicitly mention the monitoring unit is rotatable about an axis of the pole.  Herman further suggests that “Differing detection patterns may be more suitable for some rooms. For example, a relatively narrow detection pattern is appropriate for a hallway or corridor. Referring jointly to FIGS. 12 and 13, this may be provided for by mounting the adapter 63 in an orientation at which it is rotated 45.degree. from the orientation which has been previously described and by providing only two detectors 17 which are situated on the adapter sides 101 that face towards the ends of the sensor 16. Referring to FIG. 2, the detectors then receive focused infrared through the ones of the lens element arms 96 that are parallel to the ends of the sensor 16.” [col. 8, lines 8-31] Thus, the monitoring unit is rotatable for projecting toward the sensing region as user desired (e.g. hallway or room).  It have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the monitoring unit is rotatable about an axis of the tripod pole, for the purpose of convenience and increase the sensitivity, because the sensor is able to adjust towards the particular monitoring region. 

Per claim 10. Hermans and the combination made obvious above, Hermans further teaches a power cable (e.g. A.C. utility power conductors 24 and 26 [Fig. 1]. 

Per claim 15. Hermans and the combination made obvious above, Hermans further teaches “Motions of human body of the type to which the sensor 16 responds occur almost continually in rooms of this kind.  The longer time periods are appropriate at locations where a single individual or a small number of persons may be present and where the person or  persons may be inactive at times [col. 5, lines 28-33].  That, the motion sensor is in a form of environmental condition sensor.

Per claims 16-17. Hermans and the combination made obvious above, Hermans further teaches “The sensor further includes timer means for actuating an electrically controlled device for an interval of time in response to each detection of an abrupt change of infrared intensity by the sensing component or components.” [col. 3, lines 35-40] and “The preferred form of the invention also facilitates testing by enabling a temporary shortening of the time interval during which the sensor actuates a controlled device following each sensing of a change in infrared intensity and by providing an immediate visible indication that movement of a person body has been detected.” [col. 3, lines 25-30] and “housing 19 contains a timer circuit 39 which responds to signals from the detectors 17 by energizing relay driver coil 36 for a limited period of time and then de-energizing the coil if no subsequent detector signal has been produced during that time period.” [Fig. 1, col. 5, lines 8-13].  With those teachings, the timer (39) configured to trigger the visible status indicator (e.g. LED 46) in responsive to the presence detected signal within the time interval.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the timer (39) is triggerable responsive to a change in illumination of the status indicator, when occupant detected by sensor. 

Per claim 18. Hermans disclose a system comprising: 
a fleet of devices (e.g. occupant sensors 16 in different rooms and school class rooms), wherein each of devices in the fleet comprises a monitoring unit 16 [Fig.1] wherein the monitoring unit comprises a sensor 17 and a status indicator 23; and 
a fleet monitoring unit [Fig. 1] that comprises a fleet sensor 16 and circuitry [Fig.1], wherein the circuitry, via the fleet sensor, monitors a status of the status indicator 23 of each of the devices in the fleet. [see Fig. 6, Abstract and col. 4, lines 38-46 and col. 5, lines 15-32], 
Hermans shows at [Fig. 2 and 14, col. 7, lines 51-67 and col. 8, lines 20-31], the sensor 17a or 16 emitted infrared signals to different angles, except for not explicitly mention the monitor unit, logic that partitions a field of view of the sensor into sub- regions of the region wherein each of the sub-regions corresponds to a human occupy-able station in a room, and a status indicator for each of the sub-regions.
Schilz discloses a presence detector 100 comprises an infrared sensor 102, a plurality of lens 104 each individual lens directs into a plurality corresponding zones (322a-322d), the presence of a person occupied at zone 322b can be detected and the light would be turn on at the detected zone [Figs. 4-5 and para. 64-66] that each of the monitoring zones can be a monitoring of sub-regions within a work space area (e.g. room) and the occupant ca be detected at any of the sub-regions or zones. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the sub-regions corresponds to a human occupy-able station in the room and a status indicator for each of the sub-regions that taught by Schilz to the system of Hermans, for the benefit of accuracy, because person can move from one sub-region to another sub-region and that each sub-region is a small proximity from each other that the person can be detected at any adjacent sub-region or zone. 
Hermans does not explicitly mention that the monitor unit is coupled to a pole, which comprises a stand and a base.  Harrison teaches a monitoring unit (sensors 11-16) can be mounted at any appropriated places (e.g. ceiling, wall and pole) [Figs. 3A-3D and 9D, col. 7, lines 27-40] the pole (e.g. tripod 906) includes a base [see Fig. 9B and col. 10, lines 57-67].  Thus, the monitoring unit can be coupled to any suitable object for monitoring the presence of human, including the pole.  It would have been obvious to one having ordinary skills in the art before the effective date of the claimed invention, to mount the monitoring unit on the pole as taught by Harrison to the system of Hermans, for the advantage of convenience, since the pole is easy to move from one place to another place to detect certain region or direction as user desired.  
	
Per claim 19. Hermans and the combination made obvious in claim 18, Hermans further teaches the fleet monitoring unit comprises an infrared sensor 17 which includes an emitter that emits a signal receivable by at least one device in the fleet to control at least the status indicator 23 of the at least one device 16 [see Figs. 1 and 10-11].

Per claim 20.  Hermans and the combination made obvious in claim 18 above, the claimed of method steps are similar to those in the system claimed above, therefore the rejection would be in the same manner, including the responsive to detect of human presence, activates light indicator 23, and responsive to detect of human absence, deactivates light indicator 23, that constitutes of detecting by a first one of the devices a change in the status indicator of a second one (e.g. presence signal) of the devices ; and responsive to the detecting by the first one of the devices, changing the status indicator of the first one (e.g. absence signal) of the devices.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hermans in view of Schilz et al. and Harrison; and further in view of Thacker [US 6,587,049].

Per claim 4.  Hermans and the combination made obvious above, Hermans disclosed the human presence indicator above, except for not explicitly mention a first color and wherein the occupied illumination comprises a second color that differs from the first color.  Thacker teaches an occupant status monitor comprises an indicator 107 [Fig.1], wherein the indicator includes first color (e.g. red) and second color (e.g. green) (109-111) [col. 5, lines 9-67].  It have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the colors indicator as taught by Thacker to the system of the combination for the benefit of easy to identify the indication, because the light bulb may be malfunction (e.g. failed and not turn on) the detection result cannot be indicated, whereas with the color indication, if no color indication would indicative of light bulb maybe malfunction. 


Claims 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hermans in view of Harrison in claim 1 above, and further in view of Baum et al. [US 201//0314997; Baum].

Per claim 5. Hermans and the combination made obvious in claim 1 above, Harrison further shows the pole is in a form of a tripod, except for not explicitly mention that the tripod is adjustable in length to adjust a height of the monitoring unit.  Baum teaches a telescopic pole which be used to mount a sensor (105) [see Figs. 4-5 and para. 20].  It have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the telescopic pole for sensing as taught by Baum to the combination above, for the benefit of convenience, because the telescopic pole is easy to adjust a height of the sensor for  better sensitivity as user desired.   

Per claim 6.  Hermans and the combination made obvious above, Baum further teaches the pole is a telescopic pole [Fig. 4, para. 20].

Per claim 12. Hermans and the combination made obvious above, except for not explicitly mention that the pole comprises markings and wherein the markings correspond to a view of the sensor.  Baum show the telescopic pole, which is a height adjustable pole and that the sensor can be adjusted at certain height for better detection, for example telescopic pole is adjusted to detect a human has a certain height that is appropriated with the proportional of the monitoring region, such as workstation.  With that, it have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that markings on the telescopic pole at the appropriated heights are for convenience and better sensing, because certain height level is an optimizing sensing at certain region and human and the markings would provide a quick height adjustment or installation. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hermans in view of Schilz et al. and Harrison in claim 1 above, and further in view of Langford et al. [US 2017/0243458; Langford].

Per claim 8. Hermans and the combination made obvious above, except for not explicitly mention a battery, wherein the sensor and the status indicator are operatively coupled to the battery.  Langford teaches a presence monitoring unit comprises a battery (11) used to power the sensors (7b and 13) and indicators (8 and 16) [Fig. 7 and para. 20 and 29].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the battery to the human presence monitoring unit taught by Langford to the combination above, for the benefit of convenience, because the with the battery power supply the monitoring unit can be mounted at any appropriated position as user desired and not worry of whether outlet power supply is available or not. 

Per claim 9. Hermans and the combination made obvious above, Langford taught battery 11 coupled to status indicator, except for not explicitly mention an emergency status indicator which responsive to detection of an environmental condition.  Thacker further teaches “When the microcomputer in control module 108 ascertains from the data received from detector 106 that a person is present in space 101 and in a normal state, it instructs indicator 107 to activate green light 111 in indicator 107 and the green illuminated button 115 on control module 108 in the constant mode as a signal that the person is present and willing to be approached. If the microcomputer in control module 108 subsequently determines that the data transmitted by detector 106 reflects that a person is present in space 101 and is experiencing a possible physical emergency, it instructs indicator 107 to deactivate green light 111 and green illuminated button 115 and to activate red light 109 and red illuminated button 113 in a flashing mode and to sound the tone generator 112 intermittently as a signal of possible physical emergency.”  [col. 5, lines 43-57] that the thermal sensor (e.g. environmental condition) is considered to determine whether the person is in an abnormal condition [col. 9, lines 58-67 and col. 10, lines 1-7].  It have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the environmental condition determination which includes an emergency indicator as taught by Thacker to the combination above, for an advantage of increasing safety to human detected in a region, because with the environmental condition (e.g. fire or motionless) detected at the region to indicate of danger to human which needed to be alerted. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hermans in view of Schilz et al. and Harrison in claim 1 above, and further in view of Theunissen et al. [US 2016/0204949; Theunissen].

Per claim 11.  Hermans and the combination made obvious above of power cable above, except for not explicitly mention the power cable is a power over Ethernet power cable.  Theunissen teaches a presence sensor 13 receives power from Ethernet power cable 8 [see Figs. 1 and 3, para. 41].  It have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the Power-over-Ethernet (PoE) concept as taught by Theunissen to the combination above, for the benefit of convenience and reduce part, because the Ethernet communication cable can be used as dual functions, such as data communication and power supply between two devices.  
	
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hermans in view of Schilz et al. and Harrison in claim 1 above, and further in view of Sloo et al. [US 2015/0097687; Sloo].

Per claim 13. Hermans and Harrison made obvious above, except for not explicitly mention a logic that issues a signal responsive to detection of an obstacle that diminishes a field of view of the sensor to less than a field of view for the region, wherein the signal comprises at least one of an audio signal and a visual signal.  Sloo teaches a smart-home hazard detection system, includes an audible message indicating that the detector is not functioning properly, in responses to the detector is being obstructed, the message indicated that the installed sensor is being obstructed or too close to wall which causes the detector is not functioning properly (e.g. diminished a field of view of the sensor) [see para. 125-126 and 173].  It have been obvious to one having ordinary skills in the art before the effective filing dates of the claimed invention, to employ a logic that issues an output signal responsive to detection of an obstacle that diminishes a field of view of the sensor to less than a field of view for the region as taught by Sloo to the combination above, for the benefit of convenience and increase the sensitivity to sensor, because without any view of field obstructed verification and notification features the installer may not be able to identify the correct range or whether the field of view is being obstructed by obstacle or the degree of obstruction. 

Per claim 14. Hermans and the combination made obvious in claim 13 above, except for not explicitly mention that the signal persists until the field of view of the sensor includes the field of view for the region.  Sloo further suggests “At step 814 of the example method 800, a test may perform to ensure that the hazard detector 500 is not being or is installed in a bad or non-preferable or non-optimal location, such as where one or more of its sensors are obstructed. In this example, it is contemplated that the hazard detector 500 may execute a self-test where it leverages its ultrasonic sensor(s) to determine its position relative to walls, ceilings, floors, and/or other objects located in the room. For example, the hazard detector 500 may use its ultrasound sensor(s) to "see" if the hazard detector 500 is located too deep in a corner or behind an obstruction” [para. 125].  With the testing function in step 814 above, the function would be continued until it is corrected the issue.  Therefore, it would have been obvious to one having ordinary skills in the art to recognize that the field of view obstruction test steps would be persisted until the field of view of the sensor includes the field of view for the region, for the purpose of enhancing the sensitivity to the sensor. 

Claim Objections

15.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowance subject matter “the changing of the light emitted by the status indicator of the first one of the devices is a visual guide for automatically filling at least a portion of the stations in the room in a particular order”  this would support the limitations of claim 20, because the indicator is a visual guide indicates to a person that the next unoccupied station (e.g. first station) to be filled next in order of the room.

Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685